Citation Nr: 1729055	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-46 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to  service-connected residuals of a right ankle fracture.

2.  Entitlement to service connection for left-side radiculopathy, as secondary to  service-connected residuals of a right ankle fracture.

3.  Entitlement to a higher initial rating for residuals of a right ankle fracture, rated as 10 percent disabling from April 9, 2007, through July 29, 2013, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Adam R. Luck, Attorney at Law




ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2013, the Board remanded the issue of a higher initial rating for the Veteran's right ankle disorder, then rated as 10 percent disabling.  While on remand, a September 2013 rating decision issued by the Appeals Management Center in Washington, DC, granted an increased rating of 20 percent, effective July 30, 2013.  Accordingly, the Board has recharacterized the ankle issue on appeal as it appears on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, lumbar spine disorder and left-side radiculopathy are related to his service-connected right ankle disorder.

2.  Prior to January 7, 2009, the Veteran's right ankle disability was manifested by no more than moderate limitation of motion.

3.  From January 7, 2009, the Veteran's right ankle disability is manifested by ankylosis with abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left-side radiculopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Prior to January 7, 2009, a rating in excess of 10 percent for residuals of a right ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.321, 4.71a , Code 5271 (2016). 

4.  From January 7, 2009, the criteria for a 40 percent rating for residuals of a right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § §3.102, 3.321, 4.71a, Diagnostic Code (DC) 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Furthermore, Board finds there has been substantial compliance with the Board's June 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the claim was remanded to afford the Veteran a current VA examination for his right ankle.  Such examination took place in July 2013.  Therefore, the Board finds that there has been substantial compliance with its July 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Legal Criteria & Analysis

A.  Service Connection Claims

The Veteran seeks service connection for a lumbar spine disorder and left-side radiculopathy as secondary to  service-connected residuals of a right ankle fracture.

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the evidence of record establishes that the Veteran has a current diagnosis of a lumbar spine disorder and left-side radiculopathy.  Thus, the discussion below will focus on the pertinent medical findings regarding a relationship between the claimed disorders and the Veteran's service-connected right ankle disorder.

Turning to the evidence of record, in January 2014, the Veteran underwent a VA back examination.  His diagnoses included chronic lumbar strain with recurrent left-side radiculopathy, Grade I retrolisthesis L4/L5 and anteriolisthesis L5/S1 with foraminal stenosis L5/S1, worse on the left side, and bulging and desiccated discs at L3 to S1, and osteoarthritis and spondylosis from L3 to S1.  On examination, the Veteran's right ankle was planted outward "35 degrees."  The Veteran stated he was employed as a supervisor for the FAA.  The examiner found that his gait was the source of his mechanical back pain, and that his right foot is rotated "45 degrees" out all the time.  He added that, "he does have back pain and left-sided sciatica, and the gait derangement from ankle problems could aggravate or accelerate arthritis, but I cannot say that he would have an extruded or herniated disc from this."

In a March 2017 private opinion, after a review of the Veteran's service treatment records and post-service medical records, the Veteran's treating chiropractor found that the Veteran's altered antalgic gait from his service-connected right ankle disorder caused his lumbar spine disorder and nerve compression by putting undue stress on his lower extremities, pelvis and lumbar spine, thereby accelerating the degenerative process in the Veteran's spine.  He stated that the Veteran's lumbar spine disorder and nerve compression were more advanced than would normally be expected for a person of his age and that such was consistent with progression that had been accelerated and aggravated by the altered gait from his right ankle disorder.

An April 2017 nerve study revealed right L5-S1 lumbosacral radiculitis and left proximal lumbar radiculitis vs proximal neuritis.

In May 2017, the Veteran underwent a private examination.  The examiner conducted a physical examination of the Veteran, and reviewed his service treatment records and post-service treatment records.  He found that the Veteran's current lumbar spine disorder, including his lumbar radiculopathy, was related to his right ankle disorder.  He stated that his lumbar spine disorder and radiculopathy were aggravated by the abnormal gait and limp due to the prior fracture and progressive pain of his right ankle.  He explained that, years of overcompensating and walking with an antalgic gait placed an increased strain on the other joints used in normal locomotion, and that such accelerated the progression of his lumbar spine disorders.  He further stated that the Veteran developed post-traumatic osteoarthritis of the right ankle and mid foot which has resulted in increased pain and further loss of range of motion of the ankle.  Such additionally resulted in ankyloses of the ankle with a 40 degree abduction deformity, contributing to an abnormal gait.

Based on the evidence outlined above, the Board finds the medical evidence submitted by the Veteran highly probative, as such opinions were made by medical professionals familiar with the Veteran's in-service and post-service history, and include a rationale for the opinions offered, such that the evidence is at least in relative equipoise regarding whether the Veteran's lumbar spine disorder and left-side radiculopathy are related to his service-connected right ankle disability.  Indeed, the VA examiner, too, indicated a potential nexus between the Veteran's lumbar spine disorder and left-side radiculopathy to his right-ankle disorder.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for a lumbar spine disorder and left-side radiculopathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

 Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.   Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right ankle disorder is currently rated as 10 percent disabling from April 9, 2007, through July 29, 2013, and 20 percent thereafter pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  The Veteran, through his representative, has argued he is entitled to a 40 percent rating, effective February 25, 2009, under Diagnostic Code 5270, and that such an award would fully satisfy his claim.  See May 2017 Appellant's Brief.

Under Diagnostic Code 5271, a 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270.

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

In October 2007, the Veteran underwent a VA joints examination.  The Veteran walked without a limp.  There was no effusion of the ankle and no tenderness on compression of the malleoli.  Range of motion testing showed plantar flexion to 30 degrees and dorsiflexion to 20 degrees, without pain.  He had 0-30 degrees of inversion and eversion, without pain.  Upon repetitive use testing, there was no change in range of motion, coordination, weakness, fatigue or pain level.  X-rays were normal.

The Veteran underwent a private examination for his ankle on January 7, 2009.  He reported that he believed his fracture had not healed properly and that his foot points out at 45 degrees.  He stated that any amount of pressure trying to put his foot back in the normal direction is uncomfortable.  Range of motion testing revealed plantar flexion to at least 30 degrees and dorsiflexion to about 10 degrees.  The examiner stated that the Veteran's ankle appeared to be symmetric to the opposite side, with no abnormal orientation.  X-rays showed degenerative joint disease of the ankle.

In January 2009,  the Veteran wrote a statement describing his ankle symptomatology, including that he had been diagnosed with arthritis, and that his ankle is set at a 45 degree angle due to his injury.  He described chronic pain, which he said prohibits him from prolonged standing, a fundamental requirement of his job.  Such statement was received on February 25, 2009, and was construed by the RO as a Notice of Disagreement with the initial rating, assigned in an April 2008 rating decision, rather than a new claim for increase, as such was received within the appeal period.

The Veteran underwent a VA ankle examination in July 2013.  Range of motion testing revealed plantar flexion to 5 degrees and dorsiflexion to 20 degrees or greater, both with pain at 0 degrees.  There was no additional loss in range of motion after repetition.  Findings were negative for ankylosis.  Regarding functional impact, the Veteran reported that he had missed two full work weeks in the past 12 months due to his right ankle problems.

In an October 2013 statement, the Veteran said that his current ankle pain was the exact same pain that he had in 2009, when he expressed disagreement with his rating.
  
During a January 2014 VA back examination, the examiner noted that the Veteran's right ankle was planted outward 35 or 45 degrees.  

In the March 2017 private opinion, the clinician stated that the Veteran's right ankle healed in a malformed position (valgus) and that it was ankylosed in a 45 degree valgus position, causing the Veteran chronic pain and an altered antalgic gait for the past 26 years.

The Veteran underwent a private orthopedic examination in May 2017, which included review of his service treatment records and post-service medical records.  The examiner relayed that the Veteran experiences persistent pain with movement of his right ankle, which he said increased in severity in 2009.  He indicated that his pain level was 8/10, and that he was awakened twice on average each night due to ankle pain.  The Veteran indicated he was capable of walking two blocks at a time, but could not stand greater than 10 minutes at a time.

Upon examination of the right ankle, range of motion showed flexion and extension to 5 degrees, and was ankylosed with 40 degrees abduction.  The Veteran's gait was noted to be antalgic.

Based on the above, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran meets the criteria for a 40 percent rating for residuals of a right ankle fracture, since January 7, 2009.  In this regard, while the January 2009 examiner did not note ankylosis or find that the Veteran's ankle was deformed, the Board has considered the Veteran's lay statements that his ankle symptomatology became significantly worse in 2009 and has remained constant.  The Board notes that the Veteran is competent to report observable symptoms, such as pain and the orientation of his ankle.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").

Indeed, the Veteran was diagnosed with degenerative arthritis in January 2009 and stated his ankle was permanently turned outward 45 degrees.  Subsequent medical examinations, including both VA and private, have confirmed that the Veteran's ankle is ankylosed with 40/45 degrees abduction.  As this is a higher initial rating claim, the Board is awarding a higher, staged rating based on the date the medical evidence shows an increase in severity of the disability, rather than the date that VA received the Veteran's statement that his disability had worsened, as would be the case for an increased rating claim.

The Board notes that the grant of a 40 percent rating, effective January 7, 2009, more than satisfies the Veteran's claim, as the Veteran stated he would be satisfied with a 40 percent rating, effective February 25, 2009.  Nevertheless, the Board notes that, prior to January 7, 2009, there is no evidence to support a rating higher than 10 percent, as the Veteran's right ankle was not manifested by marked limitation of motion, ankylosis, malunion, or deformity, and the Veteran has not undergone an astragalectomy.  Additionally, the Veteran's gait was normal at his October 2007 examination.

Accordingly, resolving reasonable doubt, the Board finds that a 40 percent rating is warranted, from January 7, 2009, based on evidence of ankylosis satisfying the criteria for a 40 percent rating under DC 5270.  See 38 C.F.R. § 4.71a; see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for left-side radiculopathy is granted.


A 40 percent rating for residuals of a right ankle fracture is granted, effective January 7, 2009; a rating in excess of 10 percent prior to January 7, 2009, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


